Citation Nr: 0910272	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-34 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether recoupment of severance pay following the assignment 
of a compensable rating for service-connected left knee 
disorder was proper.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to 
November 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal following an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which assigned a compensable rating of 
10 percent for the Veteran's service-connected left knee 
disorder.  He appealed the fact that the compensation he 
received from this compensable rating was used to recoup his 
severance pay.


FINDINGS OF FACT

1.  The Veteran's service records reflect he was discharged 
from active service due to a bilateral knee condition for 
which he received disability severance pay.

2.  Service connection was established for a bilateral knee 
disorder as directly related to active service by an August 
2000 rating decision.  A noncompensable (zero percent) rating 
was assigned for this disability.

3.  A March 2005 rating decision assigned a compensable 
rating of 10 percent for the service-connected right knee, 
but continued the noncompensable evaluation for the left 
knee.

4.  The October 2006 rating decision assigned a compensable 
rating of 10 percent for the left knee, and continued the 10 
percent evaluation assigned for the right knee.

5.  Nothing in the record reflects the amount has been fully 
recouped at this time.


CONCLUSION OF LAW

Inasmuch as the recoupment of severance pay from the 
compensable rating assigned for the service-connected left 
knee disorder was proper, the benefit sought on appeal is 
denied.  10 U.S.C.A. § 1174 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.500, 3.700 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the present case, however, the issue before the Board is a 
legal one as there is no dispute as to the essential facts 
required to resolve the matter.  The outcome of the appeal is 
governed by the interpretation and application of the law and 
regulations rather than by consideration of the adequacy of 
the evidence or resolving conflicting evidence.  In 
VAOPGCPREC 5-2004 VA's Office of General Counsel held that 
the VCAA does not require either notice or assistance when 
the claim cannot be substantiated under the law or based on 
the application of the law to undisputed facts.  Similarly, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to matters 
in which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
Accordingly, the notice and duty to assist provisions of the 
VCAA are inapplicable and no further development under the 
VCAA is required.

Recoupment of a veteran's severance pay from his VA 
disability compensation is required by Congress under 10 
U.S.C.A. § 1174 and implemented by VA in 38 C.F.R. § 
3.700(a)(3) which states that where the disability or 
disabilities found to be service-connected are the same as 
those upon which disability severance pay is granted, or 
where entitlement to disability compensation was established 
on or after September 15, 1981, an award of compensation will 
be made subject to recoupment of the disability severance 
pay.  

In this case, the Veteran's service records reflect he was 
discharged from active service due to a bilateral knee 
condition for which he received disability severance pay.  
Service connection was subsequently established for a 
bilateral knee disorder as directly related to active service 
by an August 2000 rating decision.  A noncompensable (zero 
percent) rating was assigned for this disability.  
Thereafter, a March 2005 rating decision assigned a 
compensable rating of 10 percent for the service-connected 
right knee, but continued the noncompensable evaluation for 
the left knee.  As noted above, the October 2006 rating 
decision assigned a compensable rating of 10 percent for the 
left knee, and continued the 10 percent evaluation assigned 
for the right knee.

Nothing in the record reflects the amount has been fully 
recouped at this time.

In this case, the Veteran does not dispute that the service-
connected disabilities of the right and left knee are the 
same disabilities for which he was awarded severance pay, nor 
that the total amount of severance pay has already been 
recouped.  Rather, the Veteran has contended that only the 
compensation for the initial compensable rating assigned for 
his service-connected right knee should be used for 
recoupment of his severance pay, and that as the 10 percent 
rating for his left knee was established at a later date it 
should be exempted.  However, his contention is not in accord 
with the law.  No such exemption appears in the regulatory 
provisions of 38 C.F.R. § 3.700(a)(3) regarding recoupment of 
severance pay.  Although these provisions state that 
recoupment is to be based upon the "initial determination of 
the degree of disability," they also explicitly state that 
for purposes of this section, the term "initial 
determination of the degree of disability" means the first 
regular schedular compensable rating in accord with the 
provisions of 38 C.F.R. Part 4.  In other words, recoupment 
is to be from the first compensable rating assigned for such 
a disability, regardless of whether there was a prior 
noncompensable rating, as is this case here.

The Board further observes that the Veteran had previously 
requested that the recoupment of his severance pay be waived 
based upon financial hardship.  Although the Board 
sympathizes with the Veteran's situation, a review of the 
relevant statutory and regulatory provisions does not 
indicate any legal provision which allows for the waiver of 
recoupment based upon financial hardship.

For these reasons, the Board concludes that the Veteran's 
appeal must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (when the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Inasmuch as the recoupment of severance pay from the 
compensable rating assigned for the service-connected left 
knee disorder was proper, the benefit sought on appeal is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


